Citation Nr: 0017362	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-13 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of an injury to the right ankle, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from July 1988 to 
April 1991.  

This appeal arises from a May 1998 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a compensable 
disability evaluation for the service-connected residuals of 
a right ankle injury, including traumatic arthritis.  
Subsequently, during the current appeal, the RO, by an 
October 1998 rating action, redefined this service-connected 
disorder as simply residuals of an injury to the right ankle 
and granted a 10 percent evaluation to this disability, 
effective from December 1997.  


FINDING OF FACT

The service-connected residuals of the injury to the right 
ankle result in the equivalent of marked limitation of 
motion.


CONCLUSION OF LAW

A rating of 20 percent for residuals of a right ankle injury 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Part 4, Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's increased 
rating claim is well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1991).  See Proscele 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (in which the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim for an increased rating is well-grounded when the 
appellant asserts that his or her service-connected 
disability worsened since the prior rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of the veteran's increased 
rating claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

In the present case, the RO has assigned a 10 percent 
disability rating for the service-connected residuals of a 
right ankle injury in accordance with the criteria set forth 
in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 5271.  This Diagnostic Code provides for the 
evaluation of impairment resulting from limitation of motion 
of the ankle joint.  According to this Code, evidence of 
moderate limitation of motion of the ankle joint warrants the 
assignment of a 10 percent disability rating.  Evidence that 
the ankle joint is markedly limited in motion will result in 
the grant of a 20 percent disability evaluation.  Id.  Normal 
ankle dorsiflexion ranges from zero degrees to 20 degrees, 
and normal ankle plantar flexion ranges from zero degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

Additionally, evidence of ankylosis of the ankle resulting in 
plantar flexion of less than 30 degrees warrants the 
assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5270 (1999).  Evidence that ankle ankylosis has 
resulted in plantar flexion between 30 degrees and 40 degrees 
or in dorsiflexion between zero degrees and 10 degrees 
necessitates the grant of a 30 percent disability evaluation.  
Id.  Evidence that ankle ankylosis has caused plantar flexion 
at more than 40 degrees; in dorsiflexion at more than 
10 degrees; or abduction, adduction, inversion, or eversion 
deformity warrants the assignment of a 40 percent disability 
rating.  Id.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based solely on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered and that examinations 
upon which rating decisions are based must adequately portray 
the extent of the functional loss due to pain "on use or due 
to flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The service medical records in the present case reflect that 
the veteran was treated on several occasions for right ankle 
tenosynovitis secondary to improperly fitting shoes and for 
mild right ankle sprains occurring in basketball games.  The 
April 1991 separation examination noted right ankle pain with 
plantar flexion of the right foot as well as chronic right 
ankle and foot pain secondary to a right ankle sprain with a 
chip fracture of the fibula.  The condition was not found to 
be disabling.  

A December 1993 VA joints examination demonstrated tenderness 
around the lateral, and around the medial, malleolar area as 
well as anteriorly in the right ankle; full range of movement 
of the joint; pain with movement; an inability to perform 
heel-toe walking normally; the favoring of the right foot 
when ambulating; and severe tenderness in the plantar aspect 
of the right foot.  X-rays taken of the veteran's right ankle 
showed a normal joint and mild degenerative change at the 
talonavicular joint.  The examiner diagnosed, in pertinent 
part, "[r]esiduals injury right ankle."  A subsequent July 
1995 VA medical record, which reflects right ankle and foot 
treatment, also references arthritis.  

In December 1995, the RO granted service connection for 
residuals of right ankle injuries, including traumatic 
arthritis, and assigned a noncompensable rating.  

VA medical records subsequently received reflect complaints 
of right ankle pain in January 1995.  Residuals of a right 
ankle injury were diagnosed.  A July 1995 private medical 
statement includes the diagnoses of degenerative arthritis of 
the right talonavicular joint.  In September 1995, the 
veteran underwent an excision of a bone spur in his right 
foot.  In January 1996, he again complained of right ankle 
pain.  X-rays taken of his right ankle were normal.  

A VA examination was conducted in August 1998.  At that time 
the veteran complained of right ankle pain, "on and off" 
swelling, and stiffness and reported that he takes Motrin for 
these symptoms.  The veteran reported that flare-ups occurred 
five to six times per month and last two to three hours each 
time; that climbing and prolonged walking aggravated his 
pain; that rest and Motrin decrease his pain; that he was 
unable to climb a ladder, walk, or exercise for prolonged 
time or run; that he used a right ankle support although not 
on the day of the examination; that he underwent surgery on 
his right ankle in 1995; and that his pain affects his job 
when he has to climbed a ladder and walked.  

Physical examination demonstrated that right ankle 
dorsiflexion was to 8 degrees, planter flexion to 40 degrees, 
inversion to 25 degrees, eversion to 18 degrees.  There was 
pain starting at 6 degrees of dorsiflexion.  There was mild 
tenderness on the medial and lateral aspect of the joint.  
There was no swelling or no abnormal movements.  There was a 
three-quarter inch well-healed scar over the joint.  He had a 
normal gait.  There were no callosities, and no unusual shoe 
wear pattern. 

The diagnoses were arthralgia of the right ankle with normal 
x-ray findings and mild right hallux valgus by x-ray 
findings.  

The veteran was reared in September 1998 at a private 
facility for pain in the posterior aspect of the veteran's 
right ankle as well as in the area of his pre-Achilles bursa 
and Achilles tendon.  In February 2000, the veteran was 
treated for a right ankle sprain with continued discomfort 
over the lateral aspect of his ankle.  

At the videoconference hearing conducted before the 
undersigned member of the Board in May 2000, the veteran 
testified that, with regard to his right ankle, that he 
continued to experience limited motion, daily pain which is 
sometimes severe and which he rated as an eight on a scale of 
one to ten (with ten being worse), swelling, and instability.  
The veteran also testified that he consistently wears a 
gel-type sling on his right ankle to stabilize the swelling 
and pain.  According to the veteran's testimony, as a result 
of his right ankle disability, he continued to have problems 
walking, running, climbing, and other basic normal everyday 
routines. 

To summarize, the veteran's statements describing the 
symptoms of a disability is considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard, the evidence shows that the right ankle 
disability has required intermittent treatment.  During his 
hearing he describe the right ankle pain as occurring daily 
and which on occasion was severe.  He has further indicated 
that prolonged activity aggravated the right ankle pain.  The 
recent VA examination showed significant impairment in 
dorsiflexion with pain beginning at 6 degrees. Additionally, 
mild tenderness was also reported. 

After reviewing the current findings and the veteran's 
symptoms in conjunction with the Deluca case, the Board 
concludes that the degree of functional impairment caused by 
the right ankle disability results in the equivalent of 
marked limitation of motion.  Accordingly, a 20 percent 
rating is warranted.

Importantly, however, the same evidence also indicates that 
an evaluation greater than 20 percent for the veteran's 
service-connected right ankle disability is not warranted.  
Specifically, the Board notes that the recent medical records 
do not show the presence of ankylosis of the veteran's right 
ankle.  Thus, a disability evaluation greater than 20 percent 
based upon ankylosis of this joint cannot be assigned.  See 
38 C.F.R. § 4.71a, Code 5270.  

In reaching this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
but finds no basis for a disability rating greater than the 
current evaluation of 20 percent for the service-connected 
residuals of a right ankle injury.  


ORDER

A rating of 20 percent for residuals of an injury to the 
right ankle is granted, subject to the laws and regulations 
governing the award of monetary benefits.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

